Citation Nr: 0206548	
Decision Date: 06/19/02    Archive Date: 06/27/02	

DOCKET NO.  94-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to October 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1993 
rating decision from the Reno, Nevada, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The veteran has 
since re-located and his appeal has been forwarded from the 
Portland, Oregon, RO.  The Board remanded this case for 
additional development in April 1996, November 1997 and 
November 1999.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that he was 
subjected to the claimed stressor events in service.

2.  It is not shown that the veteran has PTSD due to a 
stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records show no treatment for PTSD or PTSD-
related symptoms.  Service personnel records do not reflect 
that the veteran engaged in combat with the enemy.  They show 
that he served in Vietnam as a general vehicle repairman and 
truck driver.  The 1969 TET counteroffensive and an unnamed 
campaign in 1967 were noted. 

On separation examination in October 1970, the veteran 
indicated he had had nervous trouble of some sort.  A 
psychiatric disorder was not diagnosed. 

The veteran's initial claims for VA compensation in November 
and December 1970 did not seek service connection for a 
psychiatric disability.  On general medical evaluation in 
July 1971, he did not cite any psychiatric difficulties 
associated with his Vietnam service.  

The veteran filed a claim of service connection for 
nervousness in September 1980.  An April 1981 effort by the 
RO to obtain medical records from a "Desert Hospital" in 
California was unsuccessful.  In June 1981, the RO wrote to 
the veteran and requested that he obtain this medical report.  
That month, the request for information was returned to the 
RO as undeliverable as he had moved and left no forwarding 
address.  The RO considered the claim abandoned, and did not 
proceed with adjudication of the claim.  

In July 1990, the veteran requested service connection for 
PTSD.  Medical records from the Desert Hospital were 
obtained, and indicated he had some form of psychiatric 
disorder in 1981.  No reference was made to his active 
service.  On August 1990 VA hospitalization, the diagnoses 
were alcohol dependence, drug abuse, an adjustment disorder 
with depression, and PTSD. 

In October 1990, the RO contacted the veteran with a request 
that he provide a detailed description of the events or 
experiences in service that he found most upsetting.  He did 
not respond to this request for information.  

The veteran has undergone a series of hospitalizations for 
alcohol dependence, drug abuse and PTSD.  The reports of 
these hospitalization contain minimal reference to his 
alleged stressors in service.  In May 1993, the veteran 
related that he saw combat in Vietnam from January 1969 to 
April 1970, and that a direct mortar hit killed his best 
friend.  He also indicated he witnessed a "new guy blow his 
brains out" and experienced his first face-to-face kill when 
sappers and riflemen overran his base.  He asserted that he 
had received the Combat Infantry Badge (CIB). 

A hearing was held before a hearing officer at the RO in 
January 1994.  The hearing officer specifically noted that 
the veteran had failed to respond to a letter requesting 
specific information regarding his stressors in service.  It 
was conceded that he had not responded to this request for 
information.  The hearing officer asked the veteran to 
discuss verifiable stressors that occurred to him in Vietnam.  
The veteran responded that approximately two months after he 
arrived in Vietnam he was assigned as a ten ton truck driver, 
and that shortly thereafter he was sent with the truck to a 
nearby artillery firebase to assist in re-tubing 175mm and 8 
inch field pieces.  While at the firebase, he assisted in its 
defense during a mortar/rocket bombardment and ground attack.  
He related that during this defense he fought beside soldiers 
of the D Company 1/35th Infantry (D/1/35 IN) 4th Infantry 
Division (4th ID).  He stated that the firebase was named 
"Tin Can" and that it was located near a city named Tinh 
Canh.  He did not recall the unit designation of the 
artillery unit located there.  He specified that it was a 
mixed unit consisting of 175mm field guns, 8-inch howitzers, 
and 105-mm howitzers.  He again claimed that he had been 
awarded the CIB.  When the hearing officer stated that 
service records did not reflect such an award, he responded 
that he had been given this award by an infantry captain.  
The hearing officer also informed the veteran that his 
service personnel records did not indicate any infantry 
activity during his service in Vietnam.  He responded by 
saying that he had never served as a general vehicle 
mechanic.  When asked to specifically name an individual he 
witnessed killed in action, he replied that he could name 
only one person, "X. M.".  The veteran specifically testified 
that he watched this individual die.  

The RO sought verification of the veteran's claimed stressors 
by the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  Two letters from the RO asked them to 
verify whether the veteran's unit, the 149th Light Equipment 
Maintenance Co. (149th LEM), supported the 4th ID at Firebase 
Tin Can in June, July, or August 1969.  The reply in June 
1994 wasthat they were unable to locate documentation that 
specifically stated that the 149th LEM supported the 4th ID 
during combat operations.  No specific development was 
completed regarding the operations of D/1/35 IN or Fire Base 
Tin Can.  USASCRUR advised the RO to obtain 1969-70 Morning 
Reports from the National Archives in St. Louis, Missouri.  

In April 1996, the Board remanded this case in an additional 
effort to confirm the veteran's alleged stressor in service.  
In September 1996, the RO contacted the National Archives and 
Records Administration (NARA) to confirm that "X. M." was 
killed in action during the veteran's service in Vietnam.  In 
January 1997, NARA responded that no entries were found for 
any killed in action in the veteran's unit during the time 
specified.  Copies of service records were provided. 

The RO contacted the veteran on two different occasions 
requesting more specific information regarding his alleged 
stressors.  He did not reply.  The RO determined that without 
further information, a VA examination was not warranted. 

Because it did not appear that the veteran was advised of the 
provisions of 38 C.F.R. § 3.158(a) as it applied to his 
failure to respond for a request for information, and because 
the veteran was in receipt of Social Security Administration 
(SSA) disability benefits and records pertaining to that 
award had not been obtained, in November 1997 the Board again 
remanded this case to the RO for additional development.  

SSA medical records were obtained.  They note that the 
veteran was found to be disabled due to PTSD; they do not 
confirm his alleged stressor events in service.

In May 2000, the RO contacted the USASCRUR seeking to confirm 
the alleged operations of D/1/35 IN during June, July and 
August.  The RO prepared for the USASCRUR a detailed report 
regarding the veteran's claimed stressors, and asked him to 
provide additional information in support of his claim.  He 
did not respond to the RO's request for information.  

In June 2001, the USASCRUR replied that "X. M." was not in 
U.S Army casualty data.  USASCRUR stated that there was an 
attack at the Logistic Center at Pleiku on June 17, 1969, and 
that casualties occurred.  The Board has reviewed the 
detailed report of June 17, 1969.  It specified, "There were 
negative casualties and damages as a result of the attack."  
There was one combat loss at Dak To on May, 11, 1969.  

On VA examination in August 2001, the veteran's 
"inconsistency/fallaciousness" in reporting" was noted.  For 
example, the veteran's father was variously reported by the 
veteran over the years to have died of unknown causes before 
he was born, to have been killed at the Bay of Pigs, and to 
have died of a strangulated bowel at the age of 47.  The 
veteran described his stressors to the examiner.  He cited a 
rocket attack on June 17, 1969.  In this regard, the examiner 
himself noted that an operational report from the 62nd 
Maintenance Battalion records a rocket attack on the Pleiku 
Logistic Center on June 17, 1969.  The report, however, 
stated that there were no casualties or damage.  The veteran 
noted other stressors that will be addressed below.  The 
examiner noted that the veteran appeared to have had mood 
disturbances as a child and a probable conduct disorder as an 
adolescent prior to service.  He had adequate symptomatology 
to meet the criteria of PTSD.  However, his faulty memory 
appeared to have "misplaced his recollections of the death 
of his fellow trooper to June 17, 1969."  The diagnoses 
included PTSD, by symptomatology.  Service stressor is not 
yet confirmed.  

A supplemental statement of the case was issued in February 
2002.  The case was reviewed by the veteran's representative 
and returned to the Board.  

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 
5102, 5102, 5103A, 5107 (West. Supp. 2001).  Regulations 
implementing the VCAA have now been published.  66 Fed. App. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
and implementing regulations apply in the instant case.  
VAOPGCPREC 11-2000.  However, the Board finds that the 
pertinent mandates of the VCAA and implementing regulations 
are met.  The claim has been considered on the merits.  The 
veteran has undergone several evaluations and there is no 
indication of missing records that would support this claim.  

With regard to the critical issue of stressor verification, 
the VA has made exhaustive attempts to confirm the alleged 
stressors in service, with negative results.  The Board has 
remanded this case on three separate occasions in order to 
assist the veteran in development of his case.  Based on 
conflicts and absence of detail in statements provided by the 
veteran, the Board finds that any additional effort to 
confirm his alleged stressors in service would fail.  He has 
provided no significant leads for development of evidence 
that would confirm his alleged stressors.  Several of his 
alleged stressors capable of verification have been refuted.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

The veteran has been more than amply notified of what is 
required to establish his claim.  He has also been advised of 
what evidence is of record.  He is not prejudiced by the 
Board considering the claim based on the current record.  A 
remand of this case to the RO for initial review in light of 
the regulations implementing the VCAA would serve no useful 
purpose.

III.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d). The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  Under the 
framework established in Zarycki, 6 Vet. App. at 97-98, the 
Board must make an explicit determination as to whether the 
veteran engaged in combat with the enemy.  The question of 
what evidence is considered satisfactory proof that a veteran 
engaged in combat with the enemy was addressed by the VA 
General Counsel in VAOPGCPREC 12-99 (October 18, 1999), when 
the General Counsel held that the plain language of 
38 U.S.C.A. § 1154(b) requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It was indicated that the determination as 
to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show he had engaged in combat.  
The Court has indicated that evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  In Gaines, the Court also stated that 
38 U.S.C.A. § 1154(b) does not require the acceptance of the 
veteran's assertions that he engaged in combat.  Id. at 359, 
but made clear that the VA cannot ignore the veteran's 
assertions and must evaluate his statements along with all 
other relevant evidence.  Id. 

The Board finds that the veteran did not engage in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b).  His 
statements regarding combat are not credible.  In making this 
determination, the Board notes the reference to an unnamed 
campaign and "TET 69/Counteroffensive."  The Board finds 
while the veteran may have been in a combat zone during his 
active service in the Vietnam War, the record does not 
support the assertion that he engaged in combat.  Assuming 
that each word of the term "combat of the enemy" is to be 
accorded its plain meaning, the Board finds that the phrase 
at a minimum requires some active manifestation of the 
presence of the "enemy", not a inchoate potential presence of 
the "enemy."  To hold otherwise would be to convert the 
meaning of the term to simply "presence in a war zone."  The 
veteran's recent recollections regarding a face-to-face 
killing and other combat exposure are too inconsistent with 
his previous recollections and with official records in the 
file to be accepted as credible.

A medical provider cannot provide supporting evidence that 
the claimed inservice event actually occurred based on a 
post-service medical examination.  Moreau v. Brown, 
9 Vet. App. 389, 395-6 (1996).  The veteran's own testimony 
also is not sufficient.  Id.  As noted, his credibility in 
the statements he has provided in this matter is highly 
suspect.  On VA examination in August 2001, the veteran's 
"inconsistency/fallaciousness"  in reporting his history was 
noted.  Accordingly other credible supporting evidence for 
the stressors in service must be provided.  

The veteran has alleged exposure to various stressors in 
service.  They include:

(1) His best friend "X. M." being killed;

(2) A "new guy" being blown up;

(3) The face-to-face kill of an enemy 
soldier;

(4) Mortar fire/rocket attack/sniper 
attack

(5) Guard tower duty.

In evaluating these alleged stressors, the Board finds that 
none are confirmed.  With respect to the allegations of 
exposure to mortar fire and/or rocket attack, the Board finds 
the veteran's statements regarding his exposure to rocket 
fire during his active service are inconsistent, and not 
credible.  He does not provide details that could be 
confirmed by USASCRUR.  USASCRUR has not provided any 
information that would corroborate the veteran's alleged 
stressors.  To the contrary, USASCRUR reports cast doubt on 
the veteran's statements regarding stressors.  For example, 
there is the fact that an "X.M." (described by the veteran as 
his best friend who was killed in Vietnam) is not listed on 
U.S. casualty data.  The veteran has also given widely 
inconsistent statements to examiners regarding his medical 
history, his family history, and his alleged stressors.   
Simply stated, he lacks credibility.

The record reflects that PTSD has been diagnosed.  
Notwithstanding, as stated by the Court, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding his alleged symptoms, including 
nightmares, flashbacks, and other difficulties he associates 
with his active service, if the Board does not find the 
statements regarding his symptoms to be credible.  

Although PTSD has been diagnosed on several occasions, such 
diagnoses were based on stressor events the veteran described 
that are not confirmed.  No additional medical evidence is 
needed.  To establish entitlement to service connection for 
PTSD, the veteran must present both medical evidence 
diagnosing the condition and credible supporting evidence 
that the claimed inservice stressor occurred.  38 C.F.R. § 
3.304(f) (emphasis added).  Without credible supporting 
evidence of an inservice stressor, even unequivocal medical 
evidence that a claimant has all of the symptoms needed to 
establish that he has PTSD would be insufficient to establish 
service connection for PTSD.  An additional medical record 
indicating a diagnosis of PTSD would provide no basis to 
award service connection for PTSD.  With regard to the SSA 
determination that the veteran has PTSD, the determination by 
SSA is not based on a confirmed stressor.  It does not 
address the deficiency in his claim, i.e., the fact that no 
confirmed stressor event in service is shown.  

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Although he is entitled to the 
benefit of the doubt when the evidence supporting his claim 
and the evidence against the claim are in equipoise, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim. 


ORDER

Service connection for PTSD is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

